Citation Nr: 0607508	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder.

2. Entitlement to service connection for left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant has been a member of the Army Reserve since 
1978. She has had several periods of active duty training 
(ADT) as well as inactive duty training (IDT).

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for lumbar strain, a right hip condition, and for 
a left shoulder condition.

In June 2004, the Board remanded this case for additional 
development.  

Subsequently by rating action in November 2005 service 
connection for a lumbar strain was granted.  That favorable 
disposition constituted a full grant of the benefit sought on 
appeal, and accordingly, the Board no longer has jurisdiction 
of that issue.


FINDINGS OF FACT

1.  The record does not contain a competent medical opinion 
linking a current left shoulder disorder to a disease or 
injury incurred during a period of ADT or IDT.

2.  The record does not contain a competent medical opinion 
linking a current right hip disorder to a disease or injury 
incurred during a period of ADT or IDT.



CONCLUSIONS OF LAW

1. A right hip disability was not incurred during a period of 
ADT or IDT. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2. A left shoulder disability was not incurred during a 
period of ADT or IDT. 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that she 
should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application. Written notice provided in a letter dated 
June 2001, and supplemental statement of the case (SSOC) 
dated June 2005 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in her possession. 
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
Hence, VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Background

The appellant has alleged that a sprain/strain injury of the 
right hip and the left shoulder were incurred during periods 
of ADT to include on August 23, 1991, as a result of 
strenuous activity.  The Board notes that a sick slip dated 
August 23, 1991, notes "hurt back" and "LOD-yes."  The sick 
slip makes no mention of right hip or left shoulder injury.  

A DA (Department of the Army) Form 2173, Statement of Medical 
Examination and Duty Status, reflects that on April 29, 1995, 
the appellant experienced pain in the right hip and lower 
back after participating in a physical training (PT) test at 
Fort Jackson and that the injury was incurred in the line of 
duty. The Board notes some discrepancies in the dates listed 
on the form.  In addition it was not signed by the commanding 
officer.  Subsequently in October 2002, the appellant 
submitted a signed copy of the form dated in September 2002.  
The signatory noted that he had been the appellant's 
commanding officer until February 1996.

The file contains extensive reserve medical records primarily 
of complaints and treatment of a lower back disorder, as well 
as of left shoulder and right hip pain.  
These include extensive Moncrief Army Hospital chiropractic 
and orthopedic clinic records. 

A September 1995 Moncrief Army Hospital Orthopedic Clinic 
report contains an assessment of right hip trochanteric 
bursitis.  X-rays of the hip showed no fracture or avascular 
necrosis. 

Private medical records from Harbison Medical Associates 
include treatment notes from about 1994 through 1999.  These 
indicated a past medical history of a lipoma on the left 
shoulder associated with pain, and resolved with Cortisone 
injection.  They include:

An October 1994 clinical entry of complaints of some shoulder 
discomfort only hurting in certain positions.  On examination 
the appellant had a full range of motion (ROM) with no edema 
or redness.  The diagnosis was a muscle strain of the left 
shoulder. 

A November 1996 clinical entry noted an asymptomatic left 
shoulder mass which had been present for a few years.  It had 
recently caused sharp pins and needles pain which 
occasionally radiated down her upper arm.  
  
An October 1997 clinical notation shows complaints of a 
burning shooting pin between the shoulder blades down into 
the front thigh.  

A December 1998 clinical entry notes osteoarthritis of the 
left acromioclavicular (AC) joint.  It was recommended that 
the appellant avoid stressing the left shoulder during the 
upcoming weekend drill.

A July 1999 clinical notation entry notes complaints of a 
left side pain from the neck to the shoulder for about two to 
three days.  Appellant had no injury or weakness. There was 
tenderness along the left side of the neck down the medial 
side, left scapula and across the top of the shoulder along 
the trapezius muscle.  She had full ROM.  The diagnosis was 
trapezius myalgia.  

Midland Orthopedics treatment records were received from 1995 
through 2000.  
These included a November 1999 diagnosis of cervical 
spondylosis and left carpal tunnel syndrome.  An October 2000 
clinical entry noted exquisite left shoulder pain to 
palpation at the AC joint. The trapezius muscles were 
somewhat tight.  The diagnosis was AC joint inflammation, 
lipoma left shoulder. 

At a VA examination in September 2005 the examiner noted that 
he reviewed the claims file, but could not find any injury or 
accident report concerning the appellant's left shoulder or 
right hip conditions.  The medical records were noted to be 
primarily from physical therapy and chiropractor treatments 
which substantiated lumbar and cervical conditions with 
resultant left shoulder and hip involvement.  Appellant could 
not remember any specific dates concerning the left shoulder 
or right hip conditions.  She was seen on a regular basis at 
Ft. Jackson for neck pain that caused her shoulder to tingle 
with numbing pain; and for lumbar pain that caused her right 
hip to have radiating tingling numbness with moderate pain. 
She was not forthcoming with any specific injuries except to 
say that the pain occurred while doing squat thrusts in 
physical training during one of her annual training or 
weekend active duty training periods.  The examiner noted 
that he could find no dates listing when she had active duty 
nor could she enlighten the examiner.  While she alleged that 
the left shoulder and right hip were getting progressively 
worse, she was not currently receiving any left shoulder and 
right hip medical treatment.  She had multiple treatments of 
chiropractic adjustments and physical therapy primarily for 
her back conditions.   

The examiner noted that there was no constitutional evidence 
of arthritis or incapacitating episodes.  Appellant was able 
to walk 1/4 mile and stand for 15 to 30 minutes.  There was no 
joint deformity, loss of bone or part of bone, ankylosis, 
giving way, instability, pain, stiffness, weakness, episodes 
of dislocation or subluxation, locking, or effusion.  
Appellant reported moderately severe flareups every 1 to 2 
months, lasting about 15 minutes. Appellant's gait was normal 
with no abnormal weight bearing noted.  Appellant was limited 
to further active and passive motion due to expressed neck 
and back pain.  She was very resistant to ROM testing 
throughout.  The examiner noted that he could not explain her 
resistance.   X-rays of the hips and shoulder were within 
normal limits.  

The examiner opined that it was less likely than not that the 
left shoulder complaints and right hip condition were related 
to the appellant's periods of active duty for training or any 
other injury which occurred in active duty training.  He 
noted that the service medical records did not reveal any 
complaints of shoulder pain, injuries, or disease; neither 
did the records reveal any complaints, treatment, injuries, 
or diseases of the right hip.  He further opined the veteran 
did not have any current shoulder or hip complaints.  Finally 
he noted that the objective evidence did not support a 
diagnosis of a shoulder condition or of a right hip 
condition.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2005). When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a).

Reserve and National Guard service generally means ADT and 
IDT. ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 
316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2005). Basically, this refers to 
the two weeks of annual training, sometimes referred to as 
"summer camp," that each Reservist or National Guardsman must 
perform each year. It can also refer to the Reservist's or 
Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2005). 
Basically, this refers to the twelve four-hour weekend drills 
that each Reservist or National Guardsman must perform each 
year. These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined. In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT. 38 U.S.C.A. §§ 
1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2005).

However, service connection may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty. With IDT, potential service connection is limited to 
injury incurred or aggravated, or the specified "covered 
diseases" noted in 38 C.F.R. § 3.6(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

To prevail on the issue of service connection the following 
must exist: 1) medical evidence of a current disability, 2) 
medical evidence, or in some cases lay evidence, of in- 
service incurrence or aggravation of a disease or injury, and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

Generally, the appellant has contended that her left shoulder 
and right hip conditions are the result of injuries she 
sustained/or aggravated during her periods of service. 
Appellant also appears to indicate that her left hip and 
right shoulder disabilities are the result of physical 
training during periods of annual training. 

In contrast to her recollections, the available reserve and 
private medical evidence from the time of her ADT period 
fails to reflect any findings of a left shoulder or right hip 
injury during ADT.  While she has reported pain and 
discomfort in the right hip and left shoulder after physical 
training, there is no evidence that she incurred any injuries 
to the right hip and left shoulder during ADT.  She has been 
receiving treatment for discomfort and pain in the right hip 
and left shoulder over an extended period of time; however no 
treating physician has related these complaints to an injury 
in service.  There are several notations, however, throughout 
the years that she should be relieved from or not participate 
in any heavy physical training activities due to several 
skeletal complaints.   

The claimant lacks medical expertise to provide a competent 
opinion as to the etiology of disorders not perceptible to 
layperson. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). The situation is made more challenging by the fact 
that the claimant does not appear to have ever had more than 
ADT or IDT. There is no competent medical evidence placing 
the onset of a right hip or left shoulder disorder during any 
period of relevant service. The available medical evidence is 
entirely negative for the presence of a right hip or left 
shoulder disorder linked to any form of service. The medical 
evidence of record including the reserve duty sick slips 
provides no basis to link the disabilities to her reserve 
service.

There is no competent medical evidence linking a left 
shoulder and a right hip disability to an injury during a 
period of ADT or IDT, or any period of service. Accordingly 
the Board finds that the negative evidence is overwhelming 
that there is no link between a period of service and the 
claimed left shoulder and right hip disabilities.

At the time appellant allegedly first injured her left 
shoulder and right hip during physical training she only 
reported that she hurt her back.  This is shown on the sick 
slip of that date.  There is no mention that she injured her 
left shoulder and right hip at that time.  When examined by 
VA in September 2005, the examiner opined that the objective 
evidence did not support any diagnosis of a hip or shoulder 
disorder.   Accordingly, the Board finds the negative 
evidence clearly outweighs the positive evidence in support 
of the claim for service connection for a right hip and a 
left shoulder disability, and that a preponderance of the 
evidence is against the claim for service connection.  


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


